Bell, Chief Judge.
This is an appeal from the superior court’s denial of an adoption petition. The essential facts show that in December, 1977, a forty-seven-year-old woman filed this petition to adopt a forty-eight-year-old woman who consented in writing to the adoption. In a letter of petitioner’s attorney, dated December 28, 1977, the superior court judge stated that he had reviewed the petition for adult adoption, as well as the adult adoption statute, and he declined to grant an order of adoption. The judge further stated that he believed the intent of the legislature in enacting the adult adoption statute was to formalize a parent-child relationship, and since the adopting parent in this instance was younger than the adoptive adult, there could be no natural parent-child relationship. This letter was entered in the record and denominated "judgment.” No hearing was held on this matter. Held:
Petitioner asserts that the court erred in denying the petition without a hearing. Code § 74-420 which concerns adult adoptions provides in part:"... The court may at any time, whether at term time or in vacation, assign the said petition for hearing, and after examining the petitioners and the adult sought to be adopted, the court, if satisfied that there is no reason why said adoption should not be granted, shall enter final order of adoption ...” This statutory language while couched in discretionary terms does not permit a trial judge to deny without a hearing an adult adoption. The legislature did not intend to grant to trial courts the discretionary power to decide an adult’s ex parte adoption case on the pleadings and without giving the petitioner an opportunity to be heard. The judgment is reversed with directions to the trial court to hold a hearing on the petition.

Judgment reversed with direction.


Shulmán and Birdsong, JJ., concur.

O’Berry & San Filippo, L. Lyn O’Berry, for appellant.
Arthur K. Bolton, Attorney General, Robert S. Stubbs, II, Executive Assistant Attorney General, Don A. Langham, First Assistant Attorney General, Michael J. Bowers, Senior Assistant Attorney General, Dallas P. Jankowski, Assistant Attorney General, for appellees.